ITEMID: 001-58296
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: GRANDCHAMBER
DATE: 1999
DOCNAME: CASE OF FERRARI v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: András Baka;Paul Mahoney
TEXT: 9. The applicant, who was born in 1911, lives in Rome.
10. On 31 January 1990 she instituted proceedings in the Rome District Court against a local health clinic in Rome for payment of an adjustment for inflation and of statutory interest in respect of arrears of her widow’s pension which had been paid six years late.
11. At the first hearing, on 9 March 1990, the court noted that the defendant had failed to appear and the judge preparing the case for trial directed that the final submissions be made on 24 March 1990. That hearing was adjourned of the court’s own motion to 24 January 1991 because the judge had been transferred. The trial before the relevant division was held on 14 October 1991. In a judgment of 24 October 1991, the text of which was deposited with the registry on 9 December 1991, the court declined jurisdiction on account of the subject-matter of the case and indicated that the Rome magistrate (pretore), sitting as an employment judge, had jurisdiction to hear it.
12. On 13 February 1992 the applicant resumed the proceedings before the Rome magistrate. At the first hearing, on 25 November 1992, the court noted that the defendant had failed to appear and the magistrate appointed an expert, who took the oath on 15 February 1993. On 23 June 1993 the magistrate withdrew to consider the case. In a judgment of the same date, the text of which was deposited with the registry on 22 July 1993, the magistrate allowed the applicant’s claim in part.
13. On 20 July 1994 the applicant appealed to the Rome District Court. On 18 October 1994 the first hearing was set down for 4 December 1996. It was subsequently brought forward, at the applicant’s request, to 1 December 1995. It was then adjourned to 13 December 1995 because the judge preparing the case for trial was unable to attend, and then to 2 February 1996 because the registry had not sent the file relating to the first-instance proceedings. On 2 February 1996 the court appointed an expert and directed that he take the oath on 19 April 1996. That hearing was adjourned to 12 July 1996 because it had not been possible to summon the expert. On that date the court appointed a new expert because the first one had moved house and it had not been possible to summon him. The expert took the oath on 4 October 1996 and the case was adjourned to 11 June 1997. On that date the court listed the deliberations in the case for 17 September 1997. In an order of 17 September 1997 the court re-opened the investigation and ordered the expert to appear at a hearing on 12 November 1997 in order to clarify certain points in his report.
14. The court deliberated on 13 March 1998 and in a judgment of the same date, the text of which was deposited with the registry on 6 August 1998, allowed the applicant’s appeal in part.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
